Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00616-CR
NO. 01-11-00617-CR
———————————
ANDRE
BROWN, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 177th District Court 
Harris County, Texas

Trial Court Cause Nos. 1224379 and 1227048

 
MEMORANDUM
OPINION
Appellant,
Andre Brown, has filed a motion to dismiss his appeals.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  We have not
issued a decision in the appeals, and the Clerk of this Court has sent a
duplicate copy to the trial court clerk. See
Tex. R. App. P. 42.2(a).
Accordingly,
we dismiss the appeals.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).